Citation Nr: 0936734	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  What ratings are warranted for posttraumatic stress 
disorder (PTSD) for the period prior to July 4, 2007?

2.  What rating is warranted for PTSD for the period since 
July 4, 2007, to include entitlement to a total evaluation on 
an extraschedular basis?


REPRESENTATION

Appellant represented by:	Joan M. Egdall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine, which granted service connection for PTSD and assigned 
an initial evaluation of 30 percent, effective January 2003.  
The Veteran appealed the initial evaluation.  A July 2007 
rating decision granted a 50 percent rating, effective 
November 9, 2006.  The Veteran continued his appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).

The Veteran appeared at a Board hearing via video conference 
in May 2009 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.  The record was held open for the submission of 
additional evidence under waiver of initial RO review and 
consideration.  Additional evidence was in fact submitted 
under waiver.

At the hearing the Veteran was joined by an attorney whose 
name is not on the title page of this decision.  If that 
attorney wishes to be recognized as the appellant's counsel 
she must submit a properly executed power of attorney 

This appeal has been remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, on three prior 
occasions for additional development and, most recently in 
March 2009, to schedule the aforementioned hearing.  On all 
occasions the AMC/RO completed the additional development as 
directed, continued to deny the claim, and returned the case 
to the Board for further appellate review.

The issue of what rating is warranted for PTSD for the period 
since July 4, 2007, to include entitlement to a total rating 
on an extra schedular basis is addressed in the REMAND 
portion of the document below and is REMANDED to the RO via 
the AMC.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  For the period January 22, 2003, to November 8, 2006, the 
Veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; impaired 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  For the period November 9, 2006, to July 4, 2007, the 
Veteran's PTSD was not manifested by occupational and social 
impairment in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfered with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; a neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships.



CONCLUSION OF LAW

The requirements are not met for an initial evaluation higher 
than 30 percent for the period from January 22, 2003, to 
November 8, 2006, or higher than 50 percent for the period 
November 9, 2006, to July 4, 2007, for posttraumatic stress 
disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), 38 C.F.R. § 4.130, but 
the VA rating criteria govern the overall evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  An 
evaluation of the disability level of a mental disorder is 
based on the total evidentiary picture of the appellant's 
occupational and social impairment.  Further, social 
impairment is not the sole criterion on which an evaluation 
is based,  38 C.F.R. § 4.126(a), (b), and applicable rating 
criteria are applied via an overall assessment of the 
claimant's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
Veteran's PTSD.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

VA received the Veteran's claim in January 2003.  The in-
service stressor for which service connection was granted was 
a non-combat shrapnel fragment wound to the chest.  While 
serving as a Navy honor guardsman, some of the Veteran's 
peers fabricated a pipe bomb out of blank ammunition rounds.  
He was wounded when the device detonated.

Under the current criteria, PTSD which results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) warrants an 
evaluation of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

The October 2003 examination report notes the Veteran told 
the examiner that, during the prior couple of years, he 
seemed to think a cloud had descended over him.  He felt 
despondent, and sometimes severely depressed.  He reported 
bad dreams at night about the Navy, and that he had felt that 
way over the prior five years.  He reported being 
hospitalized in 1990 for psychiatric treatment for depression 
and a suicide attempt.  He apparently had not pursued follow-
up treatment.  He reported seeing a VA primary care physician 
who prescribed medication for depression, but the Veteran 
discontinued the medication because of side effects.  At the 
time of the examination the appellant was taking Trazadone at 
night, which provided some relief.  He also reported taking 
Oxycodone for chronic back pain secondary to a nonservice-
connected work-related injury.  The Veteran reported working 
as an electrician until his back injury.  He reported being 
out of the work force since his back injury.

The Veteran reported that part of his Naval service entailed 
serving on ceremonial details where he purportedly was 
involved with some 400 funerals, a great deal of which 
involved fatalities of the Vietnam War.  Mental status 
examination revealed the Veteran has appearing younger than 
his stated age.  He had some difficulty with concentration.  
He did not show delusions or hallucinations, and his behavior 
did not appear to be inappropriate.  He denied any current 
suicidal or homicidal ideation, and his personal hygiene was 
adequate.  The Veteran was oriented, but his recent memory 
was somewhat diminished.  He told the examiner that he 
compulsively checked around his home repeatedly for security.  
The examiner judged that the appellant's mood was depressed, 
and he showed anhedonia.  The appellant stated that his sleep 
was impaired, and he reported nightmares about being hit with 
shrapnel.  He had a phobic avoidance of military topics, 
including violence.

Of the stressors reported by the Veteran, the examiner opined 
that only the shrapnel fragment wound qualified under the 
DSM-IV criteria as a stressful event.  The examiner diagnosed 
PTSD and assigned a global assessment of functioning score of 
60.

The global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.  The Board notes that an examiner's 
classification of the level of psychiatric impairment by a 
global assessment of functioning score is to be considered 
but is not determinative of the percentage rating to be 
assigned.  See VAOPGCPREC No. 10-95 (March 31, 1995), 60 Fed. 
Reg. 43,186 (1995).

Global assessment of functioning scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. A global 
assessment of functioning score of 60 is at the top end of 
the range 51 to 60, and it reflects more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

In light of the Veteran's difficulty with concentration, and 
the fact he was socially avoidant, the examiner opined that 
the Veteran's industrial capacity and social function was 
moderately impaired.

Upon receipt of the examination report, the October 2003 
rating decision assigned the initial 30 percent evaluation.  
The Board agrees that the October 2003 clinical examination 
findings show that the Veteran's PTSD most nearly 
approximated the assigned 30 percent rating than a higher 
rating.  38 C.F.R. § 4.7.  While the mental status 
examination noted the Veteran to manifest anxiety, mood 
problems, a sleep disturbance, and nightmares, the criteria 
for a higher rating were not met or approximated.  There was 
no evidence of the Veteran exhibiting a flattened effect, 
circumstantial, circumlocutory, or stereotyped speech, or 
difficulty understanding complex commands.  The Veteran 
manifested some concentration difficulties and diminished 
memory, but there was no evidence of a long-term memory 
impairment.  There was no evidence of impaired judgment or 
abstract thinking.  Thus, the 30 percent criteria essentially 
captured all of the Veteran's symptomatology as of the 
October 2003 examination.

In his Substantive Appeal (VA Form 9), the Veteran asserted 
his symptoms increased after the October 2003 examination.  
He noted his nightmares and sleep disturbance had increased 
his depression, he reported being unable to concentrate, and 
his anger outbursts had increased.  He reported distancing 
himself from what few friends he had.  He claimed that he and 
his wife hardly went out to eat anymore, and that he would 
start a task only to forget it due to his having been easily 
distracted.  The Veteran noted his primary care physician had 
prescribed anti-depressant medications to no avail.  It is 
evident at this juncture, the Board notes, that the Veteran 
had not availed himself of any psychiatric therapy.

At the July 2004 hearing before a Decision Review Officer, 
the Veteran reported that his nightmares primarily involved 
his service aboard a nuclear submarine.  The claims file 
notes the appellant's frequent assertion that he found that 
duty very stressful, and that his duties as a funeral detail 
bugler caused depression.  He explained at the hearing that 
while he had thoughts about suicide, he denied active 
suicidal ideation.  While he reported hyperventilating at 
times, he denied panic attacks.  The Veteran noted that 
depending on the job, he believed he still could work.  He 
also noted he had never been fired from a job or changed 
jobs.  He reported receiving Social Security disability 
benefits because of his nonservice connected back disorder.  
Notably, at the close of the hearing the Veteran stated that 
he did not think he could work because of his poor 
concentration.  

The Veteran eventually sought VA psychiatric treatment.  His 
treating psychiatrist, Dr. C, conducted an initial assessment 
in July 2004.  The Veteran told Dr. C that his moods ranged 
from fits of rage to being sad, morose, and listless.  Dr. C 
noted treatment by the primary care physician with Prozac, 
Paxil, and Trazadone, without any real improvement.  The 
Veteran told her he had to isolate and hyperventilate, and 
that his life looked great on paper.  He and his wife were 
better off financially than most people, his marriage was 
strong despite his rages, but he was depressed.

Dr. C noted the Veteran to have a Bachelor of Arts degree in 
psychology.  He had been married for 16 years.  They had no 
children, and they were not very active since he did not like 
being around a lot of people.  He had not worked at a steady 
job since his back injury, but he managed his own stock 
portfolio and did some real estate development.  The Veteran 
described his alcohol consumption as limited to Friday 
through Sunday, during which he would consume a six-pack a 
day.  He also admitted to occasional use of cannabis, but he 
had not used it over the prior two to three months.  He told 
Dr. C that he had nightmares about nuclear submarines running 
silently and going out on patrol forever.  Generally he 
reported sleeping two to three hours and then awoke.  In all 
he reported getting six to seven hours of sleep in a 24-hour 
period.  He claimed that he had lost 30 pounds in six months, 
though he assessed his appetite as good.  He generally 
reported low energy and motivation, poor memory and 
concentration, no libido, and anhedonia.

Mental status examination revealed the Veteran to be well 
groomed, well nourished, calm, and cooperative.  He looked 
younger than his stated age, and he had good eye contact.  He 
was articulate and his speech was soft, fluid, and goal 
directed.  His mood was low with a flattened effect.  He 
denied suicidal and homicidal ideation though he did note 
passive suicidal ideation.  There was no evidence of 
psychosis, and he denied auditory and visual hallucination.  
He was alert and oriented.  Dr. C noted that the appellant 
had the capacity for insight and was motivated for treatment.  
She diagnosed moderate, recurrent, major depression; moderate 
PTSD, and alcohol abuse.  Her treatment plan for the Veteran 
included Wellbutrin 150 mg, and possible psychotherapy to 
help him learn better coping skills to stop raging at his 
wife.  She suggested he get some hobbies and stop drinking on 
weekends, and the Veteran said he would "think about it."  
(Quotes in original).

Dr. C assigned a global assessment of functioning score of 
45, which is midway of the range 41 to 50 and is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Dr. C did not 
explain the basis for the assigned global assessment of 
functioning score, but in light of the absence of any 
findings of the more serious symptoms listed in that global 
assessment of functioning range, the Board infers the 
Veteran's isolating tendencies were the primary basis.  The 
Board notes another salient factor on which Dr. C did not 
elaborate.

She also rendered an Axis II diagnosis of rule out schizoid 
traits.  She noted in her plan that psychological testing 
might be in order to look at the Veteran's personality 
features.  Of further interest is the fact Dr. C did not 
specifically indicate if the Veteran's major depression was 
secondary to his PTSD.  As a rule, if there is more than one 
pathology noted or diagnosed and it cannot determined whether 
it is secondary to the service-connected entity or a 
nonservice-connected entity, it is deemed secondary to the 
former.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); 38 C.F.R. § 3.102 (2003).

The global assessment of functioning score of 45 
notwithstanding, however, the mental status examination did 
not note symptoms generally found in the 50 percent rating 
criteria.  While the Veteran described his depression as 
near-constant, there was no evidence it deprived him of his 
ability to function independently.  Further, the nightmares 
he described did not relate to his stressor.  Whatever stress 
he experienced as a submariner was part and parcel of that 
duty and was not a stressful event.  Thus, the Board finds 
the Veteran's PTSD continued to more nearly approximate a 30 
percent rating.  38 C.F.R. § 4.7.  This finding is further 
buttressed by the 2004 Compensation and Pension examination 
conducted approximately a month later.

The August 2004 examination report notes the examiner 
conducted a review of the claims file, to include Dr. C's 
notes and the Veteran's report of alcohol consumption.  The 
examiner noted the Veteran reported he felt his symptoms were 
more intense because he had nightmares and felt depressed.  
Although he reported nightmares, the appellant could not 
describe a specific event in the nightmares.  Rather, he 
merely noted "past military experiences."  (Quoted in 
original).  He talked about some of his anxieties and anger 
from being in a submarine on endless patrol.  He also felt he 
argued all the time, was easily angered, and had an 
exaggerated need to be right all the time.  He described his 
sleep as poor, and he had cycles that ranged between 
flashbacks and nightmares to sleeping like a zombie.  The 
Veteran stated that Wellbutrin did absolutely nothing for 
him.  He stated further that he tended to rage at his wife, 
stayed isolated for hours, and hyperventilated.  He reported 
some suicidal ideation but denied any intent or plan.  He 
felt as if he could no longer control his emotions.  He 
refused to go out with his wife.

The Veteran had not been hospitalized since his 1989 
admission, he did not describe any sense of a foreshortened 
future.  He stated that he tended to startle easily.  The 
examiner noted he startled when she called his name in the 
waiting room and again where her cell phone rang.  When asked 
what he raged about, the Veteran said when people say stupid 
things.

Mental status examination revealed the Veteran to be well 
groomed and in good shape.  His thoughts were clear, concise, 
and goal directed.  There was no evidence of delusions or 
perceptual disturbance, and his eye contact was good.  The 
examiner noted the Veteran's interaction was irritable from 
the beginning, and he was somewhat curt with her, which she 
deemed inappropriate during an interview.  She noted further, 
however, that he was depressed, and his interaction might 
have been a symptom of his depression.  She noted there were 
suicidal but no homicidal thoughts, and some ideation but no 
plan or intention.  His ability to maintain personal hygiene 
was excellent, and he was oriented to person, place, and 
time.  There appeared some struggling around memory, as he 
could only recall one out of three items.  His rate and flow 
of speech were within normal limits, and his speech was 
logical and relevant.  There were no panic attacks, and there 
were no obsessions or compulsions.  His mood was depressed.  
His affect was irritable and somewhat agitated.  His sleep 
was impaired, and his insight was poor but his judgment good.

The examiner rendered an Axis I diagnosis of PTSD and 
assigned a global assessment of functioning score of 50, 
which is the top end of the range 41 to 50 and-as noted 
above, indicative of serious symptoms.  The examiner noted 
that assigned global assessment of functioning score 
reflected that the appellant had serious symptoms but they 
were more related to his major depressive disorder and 
probably alcohol abuse versus his PTSD.  The examiner also 
observed that, while the Veteran had PTSD, it was his 
depression that predominated, as well as his excessive 
weekend alcohol consumption.  She noted the Veteran stated he 
was self-medicating to numb himself out, but she observed he 
was probably under-medicated for his PTSD.  As a result, the 
examiner deemed the global assessment of functioning score of 
50 was more reflective of the Veteran's major depressive 
disorder and alcohol abuse, and not reflective of his 
posttraumatic stress disorder.

The objective findings on clinical examination need not be 
elaborated on, as the examiner opined the Veteran's more 
serious symptomatology, which would otherwise meet or 
approximate the criteria for a 50 percent rating, was not 
attributable to his PTSD, but was due to a nonservice 
connected major depressive disorder and alcohol abuse.  Thus, 
the Veteran's PTSD continued to more nearly approximate a 30 
percent rating as of the August 2004 examination.

The Board also notes the examiner at the August 2004 
examination rendered an Axis II diagnosis of personality 
disorder not otherwise specified.  This diagnosis, as well as 
Dr. C's notation of the possibility of schizoid traits in 
Axis II will be addressed further in the remand portion 
below.

In a statement received by the RO in October 2004, the 
Veteran described the examination as erroneous and 
incomplete, and the examiner as incompetent.  He asserted she 
did not ask about his PTSD but, instead, about his childhood 
and politics.  He accused the examiner of not mentioning his 
panic attacks or his exaggerated startle response, and that 
she was disinterested in his case, as indicated by her 
looking to see who was calling her cell phone before 
silencing it.  He also asserted the Dr. C's notation 
pertaining to alcohol consumption related to his telling her 
of his drinking while in service.  He also insisted his 
depression was a component of his PTSD.

As set forth earlier, the Board acknowledges the Veteran's 
undergraduate degree in psychology.  The Board, however, 
deems the Veteran a lay person, in as much as there is no 
evidence of his having any clinical or other real practical 
experience in the field of diagnostic psychology.  See Black 
v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced 
in probative value even where the statement comes from 
someone with medical training, if the medical issue requires 
special medical knowledge).  The Veteran's primary occupation 
was an electrician.  Thus, he is not competent to opine on 
areas that require specialized medical training-such as the 
underlying disorder that may cause overt symptoms.  See 
38 C.F.R. § 3.159(a).  That being said, the Board notes his 
assertions and rejects them.  The examination report and Dr. 
C's assessment clearly refute the Veteran's recall.  

Dr. C saw the Veteran approximately two weeks after the 
August 2004 Compensation and Pension examination.  The 
appellant reported that he had not been doing well, as he had 
been raging at his wife and had an out-of-body experience 
where he saw himself raging at her.  He also reported he had 
consumed only three to four beers over the prior two weeks, 
and that he had been reading about PTSD and wanted to know 
about Zoloft since he did not like his experience with Paxil 
and Trazadone.  

Dr. C noted that the appellant was well dressed and groomed.  
His speech was soft, fluid, and goal directed.  His demeanor 
was angry, and his mood was tense with congruent affect.  The 
appellant denied suicidal or homicidal ideation.  There was 
no evidence of psychosis, and there was no audio or visual 
hallucination.  He was alert and fully oriented.  Dr. C's 
diagnoses were the same as in July 2004, but she assigned a 
global assessment of functioning score of 41.  She referred 
him for psychotherapy.

Dr. C did not reference the August 2004 examination report or 
make any notation that contradicted or refuted it.  Thus, in 
light of the findings at the 2004 Compensation and Pension 
examination, the Board deems the Veteran's PTSD symptoms to 
have continued to manifest as moderate.

An October 2004 mental health entry notes the Veteran 
reported his previously prescribed Wellbutrin and Zoloft for 
his major depression had been ineffective.  Dr. C apparently 
was unavailable, and another psychiatrist saw him.  He noted 
the Veteran had a lot of irritability and anger, but after he 
calmed down, it was clear he had the full spectrum of major 
depression symptoms.  The examiner also noted the Veteran 
first reported his mind was going in fifth gear, but his soul 
was stuck in neutral but-at that point, the examiner did not 
think the Veteran manifested racing thoughts or manic 
symptoms; but he recommended it be kept in mind.  The Veteran 
insisted it be labeled anxiety.  The examiner noted the 
depression was with prominent anxiety features.  The examiner 
noted the Veteran was not psychotic, there was no suicidal or 
homicidal ideation, and he was fully oriented.  The 
impression was major depression, recurrent, without psychotic 
features.

The evidence in the claims file shows the Veteran's PTSD to 
have continued to manifest at a 30 percent rate.  An August 
2006 assessment by a psychiatric nurse practitioner notes the 
Veteran's speech was productive, fluent, and clear, and his 
affect was irritable.  His mood was down, but his thoughts 
were organized, somewhat obsessive, and methodical.  He 
reported he had experienced panic attacks regularly over the 
past year, but he did not provide more specificity.  He 
denied suicidal and homicidal ideation.  His attention was 
good, and his concentration fair.  There was no evidence of 
overt paranoia or hallucinations.  The Veteran was diagnosed 
with moderate major depression, and moderate posttraumatic 
stress disorder.  He was assigned a global assessment of 
functioning score of 52, which continued through September.

An October 2006 entry notes the Veteran reported less anger 
and rage at a dose of 20 mg Prozac daily.  The entry for the 
end of the month session noted the Veteran as slightly 
hypervigilant, and his thoughts mostly organized-though he 
exhibited some rapidity-stuttering to his speech.  There was 
no suicidal or homicidal ideation, his judgment was good, and 
insight at least fair.  The diagnoses remained moderate major 
depression, and moderate posttraumatic stress disorder.  A 
global assessment of functioning score of 54 was assigned.

Another Compensation and Pension examination was conducted in 
September 2004, but the examiner noted she had access only to 
a temporary file, rather than the claims file.  The examiner 
noted the Veteran was very reluctant to provide information 
during the interview, often giving only vague answers.  When 
asked for clarification he repeated another vague answer with 
an even angrier tone of voice.  On a typical day he stated he 
might go to the post office and use the computer to look up 
and read.  He described his work history as sporadic and 
would not be any more specific, and he reported not getting 
along with people at work.

The Veteran told the examiner his appetite waxed and waned, 
and he got two or three hours of sleep before waking.  His 
back continued to hurt him, but the pain was tolerable with 
medication.  He reported he resumed mental health treatment 
one month earlier.  He reported some depression and 
occasional suicidal thoughts.  He noted memories of his wound 
and serving on a submarine disturbed his sleep, and news 
reports caused him to rage so hard it caused an adrenalin 
headache.  He also reported difficulty dealing with people 
since age 18, and that he found most people stupid.  He 
reported isolating himself.  He denied alcohol use, which the 
examiner found at odds with what few records she was 
provided.

Mental status examination revealed the Veteran as reasonably 
groomed, but his presentation made for a difficult interview.  
When invited into the examiner's office, he moved around the 
office and moved a chair against a wall before sitting down.  
He made little eye contact and spoke in an irritated tone.  
Despite his angry tone of voice at times, the examiner noted 
his expressive and receptive language functions appeared 
intact.  He did not display any evidence of impairment of 
thought or communication.  He was alert and oriented, and his 
reality testing appeared intact.  Neither did judgment and 
insight appear impaired, and he did not display any gross 
psychotic processes such as delusions or hallucinations.  He 
reported some suicidal thoughts but no intent or plan.  The 
examiner noted the Veteran's presentation conveyed his 
reported disdain for other people.

In light of the Veteran's reluctant cooperation, the examiner 
cautioned her diagnosis was tentative, especially without the 
benefit of prior evaluations that might have helped her 
understand his presentation.  She rendered Axis I diagnoses 
of PTSD by record and Veteran's report, and depressive 
disorder, not otherwise specified.  She deferred an Axis II 
diagnosis, and a global assessment of functioning score of 55 
was assigned.  The examiner noted the global assessment of 
functioning score was assigned because the Veteran reported 
moderate difficulty with social and vocational functioning.  
She noted that the appellant stopped working due to his back 
and he did not seem care for posttraumatic stress disorder 
until 2002-2003.   She would not assess impact on employment 
without more information, but noted the Veteran did not 
report PTSD symptoms that would interfere with employment.  
She noted further the Veteran's not having worked since his 
back injury probably contributed to his feelings of 
depression and anxiety.

Another VA compensation examination was conducted in November 
2006, and the examination report notes the examiner conducted 
a review of the claims file. The Veteran reported he thought 
he was doing a lot worse with his PTSD.  He reported that he 
did not sleep very well, had an aversion to crowds, and was 
very irritable, even with his wife.  He also noted he did not 
know if Prozac was helping him or not, because he still had 
sleep problems and nightmares and flashbacks.  He noted he 
was in therapy at a Vet Center, and his medications included 
Temazepam and Fluoxetine, which he stated he was uncertain if 
it helped his sleep difficulties.  He noted he had not 
consumed alcohol for at least the past year, as he quit 
drinking because he thought it made him gain weight.  He 
described his chronic symptoms as anxiety, anger, 
irritability, difficulty with concentration, and being 
withdrawn from others.  He told the examiner that he relived 
his wounding in nightmares and flashbacks, and that he 
thought his Social Security disability benefits were granted 
on the basis of both his back and PTSD.  He believed his lack 
of work capacity was based more on his PTSD symptoms than his 
back.

Mental status examination revealed the Veteran as having 
difficulty with his concentration, and he communicated with 
difficulty.  He seemed withdrawn, angry, and irritable.  
There were no delusions or psychotic symptoms, but the 
examiner noted frequent flashbacks.  His eye contact was 
poor.  There was no suicidal or homicidal ideation.  His 
personal hygiene was adequate, and he was alert and fully 
oriented.  Recent memory was diminished and his speech was 
rambling.  The Veteran did not report panic attacks or 
current substance abuse of phobia.  Mood was depressed, and 
he looked overtired.  The examiner noted the Veteran had a 
difficult time in controlling his impulses towards anger.

The examiner diagnosed PTSD as the only Axis I diagnosis and 
rendered no diagnosis in Axis II.  The global assessment of 
functioning score assigned was 45, and the examiner noted the 
Veteran had a severely impaired industrial capacity and 
social function.  He did not finish projects he started 
around the home, and tended to be irritable and socially 
withdrawn.  The examiner noted the assessments and diagnoses 
of the earlier examiners, but he opined that alcohol abuse 
was not diagnosable at his point in time, as the Veteran 
denied using alcohol over the past year.  He also opined the 
Veteran's depressive picture was better accounted for as part 
of his PTSD.  As a result, he did not deem any other Axis I 
diagnosis as appropriate.

Upon receipt of the examination report, a July 2007 rating 
decision granted an increased rating from 30 to 50 percent, 
effective November 9, 2006, the date of the examination.  See 
38 C.F.R. § 3.400(o).  The Board finds a rating in excess of 
50 percent was not approximated as the November 2006 
examination report notes hardly any of the symptomatology 
needed for the 70 percent rating.  The examiner specifically 
found no evidence of suicidal or homicidal ideation or any 
obsessions.  There were no findings of spatial 
disorientation, or illogical speech or the like.  Further, 
while there was a finding of impaired impulse control-
specifically in controlling anger, the examiner noted the 
absence of any violent acts.  There also is the fact the 
Veteran's depression had not deprived him of the ability to 
function independently or to form and maintain relationships.  
While the Veteran's marriage was strained at this point, it 
was still viable.

Thus, the Board finds that, as of November 9, 2006, the 
Veteran's PTSD more nearly approximated a 50 percent rating.  
38 C.F.R. § 4.7.  The mental health outpatient records for 
the latter part of 2006 note some of the Veteran's symptoms 
appeared increased, but his mental status examinations 
continued to show an absence of the symptoms that would meet 
or approximate a 70 percent rating.  The global assessment of 
functioning scores continued to be in the 50s.  This 
continued to be the case for as late as September 2007.  By 
and large, the Vet Center counseling records were consistent 
with those of the mental health outpatient records.  They 
noted instances of the Veteran having reported improved 
symptoms secondary to prescribed medication.  In light of 
these factors, the Board finds the Veteran's PTSD most nearly 
approximated a 50 percent rating for the period beginning 
November 9, 2006, and through July 4, 2007.  38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 

ORDER

Entitlement to an evaluation higher than 30 percent for PTSD 
for the period January 22, 2003 to November 8, 2006, is 
denied.

Entitlement to an evaluation higher than 50 percent for PTSD 
for the period November, 9, 2006, to July 4, 2007, is denied.


REMAND

The Board notes the Veteran's July 2007 Vet Center records 
describe him as severely debilitated from his 
symptomatology-much more so than indicated in the VA mental 
health outpatient records.  The additional evidence submitted 
by the Veteran include May 2009 reports by the Veteran's Vet 
Center therapists and a private psychiatric assessment by Dr. 
N, who either worked for VA in 2006 or conducted a fee-basis 
November 2006 VA Compensation and Pension examination.

Of immediate interest to the Board is the split of medical 
opinion on the etiology of the Veteran's major depression, 
and whether the appellant manifests Axis II pathology, and if 
so, to what extent Axis II pathology may be contributing to 
the Veteran's symptomatology.  There also is the matter of 
some medical evidence of the possibility of bipolar 
pathology.  Further, records generated by the Social Security 
Administration as part of its grant of benefits to the 
Veteran for his work-related back injury were not available 
to any of the examiners of record.  Review of these records 
should be part of any examination and diagnosis, as they 
indicate the Veteran manifested significant depression 
secondary to his back injury in the 1990s.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
mental health care providers, VA and non-
VA, who have treated the Veteran for an 
acquired mental disorder since June 2007.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, and 
whether records are obtained or not, the 
AMC/RO shall arrange for an appropriate 
psychiatric examination for the Veteran to 
determine the severity of his PTSD.  The 
psychiatric examination, shall be 
accomplished by a board of two (2) 
psychiatrists.  The psychiatrists shall 
determine if psychological testing is 
indicated.

The board shall determine if psychiatric 
pathology other than PTSD is present, to 
include any Axis II pathology.  If so, the 
etiology should be described to the extent 
possible.  The examiners must specifically 
address whether any pathology presented is 
secondary to the Veteran's PTSD.  One 
global assessment of functioning score 
shall be assigned and explained for PTSD 
alone, and one score shall be assigned for 
any other psychiatric pathology presented.  
To the extent a determination cannot be 
made without resort to speculation, that 
should be noted in the examination reports.  
The board is to render a specific opinion 
on whether the Veteran's PTSD renders him 
unemployable.

Once VHA informs the AMC/RO of the identity 
of the two psychiatrists who will examine 
the Veteran, the claims folder and a copy 
of this remand must be made available to 
the examiners for review at least one week 
prior to the examination for review.

3.  The AMC/RO will advise the Veteran that 
it is his responsibility to report for the 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In the event he does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, The AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the Veteran's claim 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


